Carley, Judge.
In Boswell v. MARTA, 196 Ga. App. 902 (397 SE2d 165) (1990), we held that appellee-defendant Metropolitan Atlanta Rapid Transit Authority (MARTA) was not immune from liability for punitive damages because the legislation whereby MARTA had been created contained “ ‘a clear, complete and absolute waiver of [any] governmental immunity from tort liability.’ ” On certiorari, however, the Supreme Court reversed, concluding that, “as a matter of law, an award of punitive damages against MARTA would violate public policy. . . .” Metropolitan Atlanta Rapid Transit Auth. v. Boswell, 261 Ga. 427 (405 SE2d 869) (1991). Accordingly, our original judgment is vacated, the judgment of the Supreme Court is made the judgment of this court and the judgment of the trial court is hereby affirmed.

Judgment affirmed.


Sognier, C. J., and McMurray, P. J., concur.